DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 2 element 208 should be labeled as “controller”, element 234 as “laser”, element 236 as “power supply”, element 238 as “second controller”, and in figure 3 element 344 as “distance measuring apparatus” and element 358 as “first position sensor”, element 360 as “second position sensor” since 37 CFR 1.83(a) permits conventional features to be shown as a labeled rectangular box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in GB 2,202,647 A in view of Cilia et al. in U.S. Patent No. .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cilia et al. as applied to claim 1 above, and further in view of   Kinoshita et al. in U.S. Patent Application Publication No. 2005/0226556. Kinoshita et al. teach a wedge prism (see paragraph 61) as an optical element and supporting an optical element in a bearing (element 4, see paragraph 30) with rotation using vanes (see paragraph 30, unidentified).  It would have been obvious to adapt Johnson in view of Cilia et al. and Kinoshita et al. to provide rotation of the prisms by vanes.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cilia et al. as applied to claim 1 above, and further in view of Lin et al. in U.S. Patent Application Publication No. 2018/0147667. Lin et al. teach in the analogous art of laser cladding using a plurality of gas jet ports (ends of gas lines 54) that has at least one protect a turning mirror (element 30, see paragraph 22) from damaging and fouling.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cilia et al.  and Lin et al. as applied to claim 3 above, and further in view of Gabzdyl et al. in U.S. Patent No. 5,367,142. Gabzdyl et al. teach using a solenoid valve (see column 2, lines 35-45) to control output from a nozzle to control roughness (see column 2, lines 61-68).  It would have been obvious to adapt Johnson in view of Cilia et al., Lin et al. and Gabzdyl et al. to provide this to control roughness of the cut.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cilia et al. as applied to claim 1 above, and further in view of  Hagiwara et al. in Japan Patent No. 6-179,090.  Hagiwara teach a movable mirror (element 29, see paragraphs 29 and 30) that is movable inside an end effector.  It would have been obvious to adapt Johnson in view of Cilia et al. and Hagiwara et al. to provide this to further increase the flexibility in positioning a laser beam inside a pipe.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa et al. in U.S. Patent Application Publication No. 2015/0076125 in view .
Allowable Subject Matter
Claims 8-19 are allowed.
Allowable Subject Matter
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shyu et al. in U.S. Patent No. 4,918,611 discloses a microcomputer (element 13), a laser controller (element 16), and a computer numerical control device (element 15).  Milner et al. in  U.S. Patent Application Publication No. 2007/0239032 discloses vanes (element 36, see paragraph 26) along an axle (element 32) and a prism (unlabeled, see paragraph 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761